Citation Nr: 0827476	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim seeking service connection for a cervical spine 
disorder, including as secondary to the service-connected 
lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1975 to October 1979 and from November 1982 to July 
1987.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and September 2005 rating 
decisions by the Nashville Regional Office (RO) of the 
Department of Veterans Affairs (VA) that declined to reopen 
the veteran's claim seeking service connection for cervical 
spine disorder.  In March 2007, the veteran testified at a 
Central Office hearing before the undersigned; a transcript 
of that hearing is of record.  Subsequently, in 2007, the 
Board sought an advisory medical opinion from Veterans Health 
Administration (VHA).  In June 1008, the veteran and his 
representative submitted an additional statement by the 
veteran and medical records, along with a waiver of initial 
RO consideration.  In September 2006 statement of the case 
(SOC), the RO reopened the claim and denied service 
connection on the merits.  


FINDINGS OF FACT

1.  The additional evidence regarding the veteran's cervical 
spine disorder associated with the claims folder since the 
April 2002 RO decision is not cumulative or redundant, and 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a cervical spine 
disorder.

2.  A chronic cervical disorder was not shown during service 
or within the first post-service year, or was not shown to be 
related to a service-connected disability; and the most 
probative evidence indicates that the veteran's current 
cervical spine disorder is not causally related to his active 
service, or to a service-connected disability.





CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a cervical spine 
disorder has been submitted. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

2.  A cervical spine disorder was not incurred in active 
service and is not proximately due to, or the result of 
service connected lumbar spine disorder. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). The VCAA applies to the instant 
claim.

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

In December 2003 (prior to the May 2004 rating decision), and 
March 2005 (prior to the September 2005 rating decision) 
letters, the RO advised the veteran of the type of evidence 
needed to reopen his previously denied claim of service 
connection.  He was advised that "new" evidence is evidence 
submitted to VA for the first time, and that "material" 
evidence is evidence that pertains to the reason the previous 
claim was denied.  He was told that the evidence cannot 
simply be repetitive or cumulative of evidence that was 
already in VA's possession when his original claim was 
denied.  In December 2003, the veteran was advised that his 
claim of service connection for neck pain was previously 
denied and that the evidence must show that he had an injury 
in service, had a current physical disability, and there was 
a relationship between his current disability and an event or 
injury in service.  In March 2005 correspondence, he was 
advised that his claim for service connection for a cervical 
spine disorder on a secondary basis was previously denied 
because there was no evidence of a relationship between his 
cervical spine disorder (claimed as chronic neck pain) and 
his service-connected lumbar spine disorder and evidence 
submitted must relate to that fact.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The veteran was also advised of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  After proper notice was provided, the 
claim was readjudicated by March 2008 supplemental SOC.  
While complete notice was not provided prior to the initial 
adjudication of the claim, such defect does not affect the 
essential fairness of the adjudication process.  He has 
received all critical notice, and has had ample opportunity 
to participate in the adjudicatory process, including 
testifying at a videoconference hearing.  He is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it otherwise alleged.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Since the Board has concluded that there is a preponderance 
of the evidence against the claim for service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot, and no further notice 
is needed. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, in November 2006 correspondence the veteran was 
provided notice in regards to disability ratings and 
effective dates.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to this issue has been obtained and 
associated with the claims folder, and that he has not 
identified any other available pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  In particular, the 
Board notes that the RO has obtained service treatment 
records (STR's), private and VA treatment records, and 
arranged for him to undergo a VA examination.  The Board also 
obtained a VHA medical advisory opinion.  VA's duty to assist 
is met.

II.  Factual Background, Criteria, & Analysis

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence. 38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  The definition of "new 
and material evidence" was revised in August 2001. 38 C.F.R. 
§ 3.156 (2002).  The change in the law pertains to claims 
filed on or after August 29, 2001. Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  The veteran's application to 
reopen his claim for service connection for a cervical spine 
disorder was initiated in November 2003.  Thus, the new 
definition of "new and material evidence" is applicable to 
his claim.

Under the revised definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  When there is evidence 
that a chronic disease, arthritis, manifests to a degree of 
10 percent or more within one year of leaving service, such 
disability shall be granted service connection on a 
presumptive basis. 38 C.F.R. §§ 3.307, 3.309 (2007).

A review of the record showed that an April 2002 rating 
decision reconsidered the veteran's claim seeking service 
connection for a cervical spine disorder in light o the 
November 9, 2000 enactment of the VCAA since the claim was 
previously denied (in August 1999) as not being "well 
grounded".  The rating decision reviewed the claim on the 
merits and denied the claim finding that the condition did 
not occur in service or within the first post service year, 
was not caused by service or the service-connected lumbar 
spine disorder.  The veteran did not appeal the decision and 
it became final. 

Evidence of record prior to the April 2002 rating decision 
included service treatment records (STR's) that showed that 
the veteran fell off of a cliff in May 1984 and was 
hospitalized for 14 days due to back pain and numbness in 
both legs.  Physical examination revealed, among other 
things, tenderness posteriorly at C-5 and C-6.  X-rays of the 
cervical spine were normal.  In May 1986, the veteran 
reinjured his back when he was dropped from a stretcher.  
Ultimately, the veteran was medically discharged from service 
due to his low back problems, continuing profiles, multiple 
hospitalizations and the unit's dissatisfaction with the 
veteran's performance.  On March and April 1987 Medical Board 
examinations, the veteran's 1984 back injury was noted.  On 
examination, his spine was noted to be abnormal.  It was 
clarified that he had a herniated nucleus pulposus at L5-S1 
and mechanical low back pain.    

A March 1988 VA examination revealed no complaints of a neck 
disorder and no neck abnormalities were found on examination.

An August 1989 VA examination noted a history of thoracic and 
cervical pains and intermittent "knot" in the posterior 
cervical area for the past six to eight months.  An 
examination of the cervical spine was not remarkable.  The 
diagnosis included a history of cervical spine pains with 
normal examination.  On x-ray mild degenerative marginal 
purring was seen at several levels, the most prominent level 
was at C7-C8.  

May 1999 VA examination was negative for any complaint's 
treatment, or diagnosis of a cervical spine disorder. 

VA outpatient treatment records dated in 1999 included a 
March 1999 CT scan that showed left sided and slight central 
C3-C4 disc bulge with left osteophytosis.  Left neural 
foraminal narrowing.  Minor annular C4-C5 disc bulge.  There 
was moderate right and minor left articular facet atrophy at 
C4-C5.  Bilateral neural foraminal narrowing.  Right sided 
and central C5-C6 disc bulge with osteophytosis.  Tight C5-C6 
uncovertebral joint hypertrophy.  Right neural foraminal 
narrowing.  C6-C7 and C7-T1 disc levels were unremarkable.  
March and April 2003 records noted complaints of low back and 
neck pain for several years.  The assessment was cervical and 
lumbar spondylosis.  

An August 1999 rating decision denied service connection for 
a cervical spine condition finding that the evidence did not 
show that there was a relationship between the veteran's 
lumbar and cervical spine disabilities.  The claim was found 
not to be well grounded. 

July 2000 VA examination was negative for any complaints, 
treatment, or diagnosis of a cervical spine disorder.

Records received since the April 2002 rating decision 
included VA outpatient treatment records dated from 2000 to 
2005.  An August 2003 record noted weakness or limited 
movement in the cervical and lumbar spine.  A February 2005 
MRI of the cervical spine showed central broad-based 
disc/osteophyte complex at C4-C5 with partial effacement of 
the epidural fat and C5-C6 central broad-based disc 
protrusion effacing the epidural fat with mild mass on the 
cervical cord.  An April 2005 record noted that the veteran's 
workplace requirement of wearing a flak vest and physical 
activity would aggravate his neck, back, and knee pain.  

In an April 2005 statement, Dr. L. F. W., the veteran's VA 
treating physician, stated that the veteran's spinal injuries 
to the cervical and lumbar spine most likely occurred at the 
same time when he fell off of the cliff while on active duty.  
Dr. L. F. W. indicated that the relatively mild cervical 
problem was most likely missed while dealing with the more 
painful lower back problem.  

On September 2005 VA examination, it was noted that the 
claims file was not available for review.  The veteran had 
complaints of central neck pain that was more like a 
headache.  He stated that both arms occasionally became numb, 
but electromyograms were negative on both arms.  This had 
been going on for 15 to 20 years.  He described it as a 
severe ache.  He indicated that he had not had any 
significant treatment.  The pain was constant without flare-
ups.  There were no fevers, chills, nausea, vomiting, or 
diarrhea.  He walked unaided.  There were no surgeries on his 
neck and no trauma.  His neck pain did not interfere with his 
activities of daily living.  

On physical examination and a review of a recent MRI at the 
VA, the examiner found that the veteran's degenerative disc 
disease, including spondylosis with partial effacement of the 
epidural fat ; C5-C6 broad base disc protrusion; and a 
compromised canal on both of these levels were no way at all 
related to his lumbar spine disorder.  The examiner found 
that these were separate issues.  The neck problems were more 
likely degeneration not related to the back.  

In a statement dated in June 2006, Dr. T. P. S. indicated 
that he was the neurosurgeon who had been treating the 
veteran for his cervical disc disease and spondylitic 
disease.  He reported that the veteran told him about the 
time he fell off of a cliff in service that created neck and 
back injuries.  The veteran indicated that he had chronic 
difficulty with both back and neck pain since that time, and 
radicular arm pain in the C4 dermatomal pattern.  An 
evaluation with MRI and myelography showed evidence of three 
level degenerative changes in the cervical spine with disc 
protrusion, and he also developed a significant spur in the 
foramen at C3-C4 on the left that required surgical 
intervention in the form of anterior cervical discectomy and 
fusion.  Dr. T. P. S. opined within reasonable certainty, 
that the trauma he had in 1984 was a significant contributing 
factor to his cervical degenerative disease that had 
developed over the past 20 years ultimately requiring 
surgical decompression at the nerve root at C3-C4.

At his March 2007 Central Office hearing, the veteran 
indicated that the same fall in service that injured his low 
back also injured his cervical spine at the same time.  He 
first started noticing problems with his neck about 10 or 15 
years ago.  He indicated that he worked for the Department of 
the Army Police, which now required a regimented physical 
fitness test about once a year.  If he did not pass the test, 
he would be fired.  

In a statement received in April 2007 from the veteran's 
supervisor, J. T. R. indicated that the veteran would not be 
able to pass the agility test due to his back and neck 
problems.  He also stated that individuals not meeting these 
requirements would be terminated from their job.  

An October 2007 VHA medical advisory opinion was provided by 
Dr. A. C., a neurosurgery staff physician and was made based 
upon a thorough review of the claims file.  Dr. A. C. noted 
that questions were raised whether the lumbar back injuries 
in service were so severe that these injuries acted as 
"distracting" injuries such that neither the veteran nor 
the treating personal noted the cervical spine injuries.  Dr. 
A. C. opined that it seemed unlikely that the lumbar spine 
acted as a distracting injury because of the length of 
hospitalization and it appeared that the veteran did not make 
mention of any neck complaints until many years later.  The 
physician noted that the veteran made many complaints with 
regard to his physical condition both while in service and 
after discharge that he did not believe that if the veteran 
had any neck concerns that he would have hesitated to make 
his injuries known.  

In regards to the question of whether the lumbar spine injury 
or fall in May 1984 caused the cervical spine injury, the 
physician answered that to the best of his knowledge the 
answer would be no.  He noted that this was in contrary to 
the opinion provided by Dr. T. P. S.; however, the opinion of 
Dr. T. P. S. was presented in letters 22 years after the May 
1984 fall.  The letter from Dr. T. P. S. was based primarily 
on the veteran's history rather than a review of the 
veteran's extensive medical history and numerous medical 
reviews and appeals.  Dr. A. C. opined that the veteran 
probably did not (more than 51% certain) injure his cervical 
spine during the same accident that injured his lumbar spine, 
based on the time line of the complaint and modest 
degenerative changes that have been noted on the imaging 
studies.  Also, the medical conditions were shown after 
service, not during service.  Dr. A. C. indicated that he 
based his opinion on a review of the record, and then 
outlined the medical records that addressed the veteran's 
cervical spine disorder.  He found that there was nothing in 
the reports close to the time of the veteran's fall that 
indicated that there was a significant cervical spine injury, 
including at the time of his discharge 

Dr. A. C. stated that he did not find objective evidence to 
support the claim that the veteran suffered a cervical spine 
injury as a result of the fall which he suffered while on 
active duty in May 1984.  For many years, he had many medical 
evaluations in which there was no complaint of neck pain or 
neck related problems.  Many of the evaluations, both 
medically and imaging, related to his lumbar spine and knee, 
but did not raise the issue of cervical spine injury.  Dr. A. 
C. commented that the veteran had more than a decade of 
review of his medical record and he never made an attempt to 
have the record include a reference to a cervical spine 
injury.  

Dr. A. C. also indicated that an alternative explanation for 
the neck pain may be secondary to the rudimentary congenital 
ribs which have been associated with brachial plexus 
compression.  Obliteration of the SI joints have also been 
associated with ankylosing spondylitis (genetic etiology), 
which was not uncommonly associated with skeletal pain.  

In an April 2008 statement, Dr. A. C. added that he did not 
believe that the veteran's cervical spine was aggravated by 
his service-connected lumbar spine disorder.  

In a May 2008 statement and an accompanying record, Dr. L. B. 
B., indicated that it was possible that the degenerative 
changes to the L4-L5 and L5-S1 discs were caused by the fall 
in service and began at that time.  He indicated that, 
overtime, the damage sustained by these discs could have led 
to the condition the veteran was in now and his need for 
surgery.  The attached medical record mostly addressed the 
lumbar spine disorder and indicated that the cervical spine 
was not a primary issue right now.  Dr. L. B. B. indicated 
that he relied on the history provided by the veteran and 
some review of the medical records.  

An undated record received in June 2008, indicated that the 
movements of the neck are affected by the position and 
movement of the rest of the spine, therefore, there is a 
strong relationship between lower back pain and neck pain.  

The veteran filed the instant claim to reopen his cervical 
spine disorder claim in November 2003.  The RO denied the 
instant claim in a rating decisions dated in May 2004 and 
September 2005.  The veteran filed a notice of disagreement 
(NOD) and a substantive appeal within the applicable time 
limit.  The appeal of the May 2004 and September 2005 rating 
decisions is properly before the Board.

Since the final April 2002 RO decision, the evidence added to 
the record included testimony from the veteran that he 
injured his cervical spine in service.  Also, April 2005 and 
June 2006 statements by Dr. L. F. W. and Dr. T. P. S. (in 
April 2005) indicated that the veteran's spinal injuries to 
the cervical and lumbar spine most likely occurred at the 
same time when he fell off of the cliff while on active duty 
and that the trauma he had in 1984 was a significant 
contributing factor to his cervical degenerative disease that 
had developed over the past 20 years.  The Board finds that 
this evidence is both new and material as it relates to an 
unestablished fact (that the cervical spine disorder was 
related to service).  The Board also finds that such evidence 
raised a reasonable possibility of substantiating the claim 
when viewed against all the evidence of record.  Accordingly, 
the Board finds that the additional evidence was sufficient 
to reopen the claim for service connection for a cervical 
spine disorder.

Although the RO previously reopened the claim in the 
September 2006 SOC, the issue of new and material evidence 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374 (1998).

As the veteran's claim has been reopened, it is determined 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
been complied with as to the issue of whether new and 
material evidence has been submitted. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2007).

Now that the veteran's claim for a cervical spine disorder 
has been reopened pursuant to the discussion above, the next 
step is to consider the veteran's claim of service connection 
on the merits.  The Board finds that taking such action will 
not result in prejudice to the veteran.  As noted in the 
above VCAA discussion, the veteran received sufficient notice 
of the evidentiary requirements for service connection, 
received ample opportunity to respond and submit evidence and 
argument, and did so, and the RO adjudicated the issue on the 
merits in its September 2006 SOC.
 
The veteran's STR's showed that he fell off of a cliff in May 
1984 and was hospitalized for 14 days due to back pain and 
numbness in both legs.  Physical examination revealed, among 
other things, tenderness posteriorly at C-5 and C-6.  X-rays 
of the cervical spine were normal.  Subsequent records were 
negative for any complaints, treatment, or diagnoses of a 
cervical spine disorder.  March and April 1987 Medical Board 
examinations found that the veteran had a herniated nucleus 
pulposus at L5-S1 and mechanical low back pain.  There was no 
mention of his cervical spine.  Furthermore, the first post-
service documentation of cervical spine disorder is not until 
1989 when mild spurring was found most prominently at the C7-
C8 level, 2 years after service.  The evidence did not show 
that the veteran was diagnosed with a cervical spine disorder 
within one year of leaving service.  Accordingly, the Board 
cannot conclude that a chronic cervical spine disorder is 
shown to have begun during service.  The veteran's claims 
must be denied on both a direct and presumptive basis.

The Board acknowledges that there was conflicting evidence as 
to whether the cervical spine disorder was related to active 
service.  In an April 2005 statement, Dr. L. F. W. indicated 
that the veteran most likely injured his cervical and lumbar 
spine at the same time when he fell off of the cliff in 
service.  In regards to the lack of documentation noted in 
service, Dr. L. F. W. indicated that the relatively mild 
cervical problem was most likely missed while dealing with 
the more painful lower back problem.  Also, in a June 2006 
statement, Dr. T. P. S. opined within reasonable certainty, 
that the trauma the veteran had in 1984 was a significant 
contributing factor to his cervical degenerative disease that 
had developed over the past 20 years.  Dr. T. P. S. relied on 
the in service history provided by the veteran.  

On the other hand, after a thorough review of the claims file 
and STR's, in an October 2007 VHA medical advisory opinion, 
Dr. A. C. opined that the veteran probably did not (more than 
51% certain) injure his cervical spine during the same 
accident that injured his lumbar spine, based on the time 
line of the complaint and modest degenerative changes that 
have been noted on the imaging studies.  Also, the medical 
conditions were shown after service, not during service.  He 
found that there was nothing in the reports close to the time 
of the veteran's fall that indicated that there was any 
significant cervical spine injury, including at the time of 
his discharge.  In regards to Dr. L. F. W.'s indication that 
the cervical spine injury was overlooked due to the obvious 
lumbar spine injury, Dr. A. C. opined that it seemed unlikely 
that the lumbar spine acted as a distracting injury because 
of the length of time the veteran was hospitalized and it 
appeared that the veteran did not make mention of any neck 
complaints until many years later.  Dr. A. C. also noted that 
his opinion was in contrary to the opinion provided by Dr. T. 
P. S.; however, the opinion of Dr. T. P. S. was based 
primarily on the veteran's history rather than a review of 
the veteran's extensive medical history and numerous medical 
reviews and appeals.  Dr. A. C. also pointed out that Dr. T. 
P. S.'s nexus opinion was presented in letters 22 years after 
the May 1984 fall.  
Not only did Dr. A. C. indicate that the veteran's cervical 
spine disorder was not related to service, he also provided 
an alternative explanation for the neck pain.  He stated that 
the cervical spine disorder may be secondary to the 
rudimentary congenital ribs, which had been associated with 
brachial plexus compression; or the obliteration of the SI 
joints had also been associated with ankylosing spondylitis 
(genetic etiology), which was not uncommonly associated with 
skeletal pain.

Upon close review of Dr. L. F. W.'s and Dr. T. P. S's 
opinions relating the cervical spine disorder to time when 
the veteran fell in May 1984 and the opinion of Dr. A. C, in 
light of the evidentiary record, the Board finds that the 
October 2007 VHA medical advisory opinion by Dr. A. C. must 
be given the greater probative weight because the opinion was 
based on a review of the entire record, was accompanied by an 
explanation of the rationale, and reconciled the conflicting 
opinions of record.  The opinion was essentially to the 
effect that there was no nexus between the veteran's current 
cervical spine disorder and his active military service, and 
that the cervical spine disorder was related to a nonservice-
connected condition.  In contrast, Dr. L. F. W.'s and Dr. T. 
P. S's medical opinions were not based on a review of the 
claims file, including STR's; relied on the in-service 
history provided by the veteran; and Dr. L. F. W.'s 
speculation that cervical problem was most likely missed at 
the time of the fall due to the more painful lower back 
problem was unfounded and reconciled by Dr. A. C.'s opinion. 

The Board notes that in May 2008, Dr. L. B. B. indicated that 
it was possible that the degenerative changes to the L4-L5 
and L5-S1 discs were caused by the fall and that the damage 
sustained by these disc could have led to the condition the 
veteran was in now and his need for surgery; however, the 
statement along with an accompanying medical record suggested 
that Dr. L. B. B. was referring to the lumbar spine only and 
the statement was made in reliance of the history provided by 
the veteran.  The statement lacks probative value.  

In the alternative, the veteran indicated that his cervical 
spine disorder was caused by or aggravated by his service-
connected lumbar spine disorder.  On September 2005 VA 
examination, the examiner found that these were separate 
issues.  The examiner opined that the neck problems were more 
likely degeneration not related to the (low) back.  In an 
April 2008 statement, Dr. A. C. added that he did not believe 
that the veteran's cervical spine was aggravated by his 
service-connected lumbar spine disorder.  There is no 
competent medical evidence to the contrary.  Although an 
undated and unidentified record received in June 2008, 
indicated that there was a strong relationship between lower 
back pain and neck pain, this record lacks probative value 
because it was a generalized statement not specific to the 
veteran's claim and was not clear whether this was even a 
statement by someone with any medical knowledge.     

The veteran asserts that his cervical spine disorder is 
related to an incident in service, or to his service-
connected lumbar spine.  However, as a layperson, the veteran 
is not competent to provide evidence that requires medical 
knowledge, such as linking his conditions to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the evidence does not show that the veteran 
developed a cervical spine disorder in service, or within one 
year of service.  Similarly, the competent evidence does not 
show that the veteran's cervical spine disorder was related 
to the service-connected lumbar spine disorder.  When these 
facts are considered, along with the VHA advisory opinion 
cited above, there is a preponderance of the evidence deemed 
to be against the veteran's claims for service connection for 
a cervical spine disorder.  Thus, the benefit-of-the-doubt 
rule does not apply, and the veteran's claims must be denied. 
38 U.S.C.A §5107.











ORDER

As the veteran has submitted new and material evidence in 
order to reopen a claim of service connection for a cervical 
spine disorder, the claim is reopened.

Entitlement to service connection for a cervical spine 
disorder is denied.





____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


